—Judgment, Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered on or about December 10, 1996, which, inter alia, distributed the parties’ marital property and awarded plaintiff maintenance and counsel fees, unanimously affirmed, without costs.
The trial court’s distribution of all of the known marital assets to plaintiff, as well as award of maintenance and counsel fees to plaintiff, is amply supported by the record, including proof that defendant had repeatedly and willfully disobeyed interim support orders and dissipated marital property. We have considered defendant’s other arguments and find them to be without merit. Concur — ;Sullivan, J. P., Milonas, Rosenberger, Nardelli and Williams, JJ.